DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “first type of resin particles” should read “a first type of resin particles.” Further, “wherein a solution comprising” should read either “wherein, when a solution” or “wherein, in a case in which a solution…”  Examiner previously included the latter as part of a Section 112 rejection because other elements of the claim combined with the “case” language made the claim unclear, but the language is now understood. Further yet, the “and” in “produce a film, and a water contact angle…” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laney et al. (6,649,250).

	Regarding claims 1, 3, 10, 12 and 15-19, Laney teaches a pretreatment liquid for impermeable medium printing, comprising:

	at least one aggregating agent (col. 7, line 1) selected from the group consisting of a polyvalent metal compound, an organic acid (col. 7, line 15) or salt thereof, and a metal complex; and
	water (col. 6, line 26),
	wherein, a solution comprising the first type of resin particles is coated on a surface to produce a film, and a water contact angle of the film is in a range of 25 degrees to 45 degrees (note that the water contact angle of a film containing Eastek 1100 can be 30 degrees. Note that the limitation is met simply because “a solution” containing Eastek 1100 can make a film with a water contact angle of 25 to 45 degrees. In other words, what has been claimed is a pretreatment liquid with a type of resin. Thus, to claim that a wholly distinct solution having the same type of resin can create a hypothetical film having a certain contact angle only has bearing on the claim if a a hypothetical solution containing some part of the type of resin cannot not, in any circumstance, create a film within the range of claimed contact angles),
 	wherein the pretreatment liquid does not contain a water-soluble organic solvent having a solubility parameter of 13 or less or a content of the water-soluble organic solvent having a solubility parameter of 13 or less is greater than 0% by mass and less than 10% by mass with respect to the total mass of the pretreatment liquid for impermeable medium printing (col. 8, lines 40-42).



	Regarding claim 13, Laney teaches an image recording method of applying the above pretreatment liquid to a medium and then applying coloring ink to a film created by the pretreatment liquid (see claim 8, col. 1, line 14).

	Regarding claim 14, Laney teaches an ink set comprising: an ink composition which contains a colorant and water; and the pretreatment liquid for impermeable medium printing according to claim 1 (see claim 8).

	Regarding claim 20, see rejections of claims 1 and 3.

	Regarding claim 21, see rejections of claims 15 and 16.
 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853